The Court :
The rights of the parties herein were fully determined by the judgment in the action brought in the Seventeenth Judicial District Court by Rita Giullen de la Ossa, administratrix of the estate of Vicente de la Ossa, deceased, against the present defendant and others. A simple inspection of the judgment rolls in that action and in this makes the former adjudication of the title clearly apparent.
Judgment and order affirmed.
Thornton, J., sitting for Ross, J.,the latter being disqualified.